             Case 1:18-cv-02223-GBD Document 74 Filed 10/04/19 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
JOEL RICH and MARY RICH,                                       :   Civil Action No.: 18-cv-02223
                                                               :
                                    Plaintiffs,                :
                                                               :
v.                                                             :
                                                               :
FOX NEWS NETWORK, LLC, MALIA                                   :
ZIMMERMAN in her individual and professional                   :
capacities, and ED BUTOWSKY, in his individual :
and professional capacities,                                   :
                                                               :
                                    Defendants.                :
-------------------------------------------------------------- X

                              NOTICE OF APPEARANCE OF COUNSEL

 TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

          PLEASE TAKE NOTICE that Beatrice Franklin of Susman Godfrey L.L.P. hereby

 appears on behalf of Plaintiffs Joel Rich and Mary Rich in the above-captioned matter. I

 certify that I am admitted to practice in this Court, and I appear in this case as counsel for

 Plaintiffs Joel Rich and Mary Rich.

 Dated: New York, New York
        October 4, 2019
                                                             SUSMAN GODFREY L.L.P.

                                                             /s/ Beatrice Franklin
                                                             Beatrice Franklin (BF1066)
                                                             1301 Avenue of the Americas, 32nd Floor
                                                             New York, NY 10019
                                                             Telephone: (212) 336-8330
                                                             Fax: (212) 336-8340
                                                             Email: bfranklin@susmangodfrey.com
          Case 1:18-cv-02223-GBD Document 74 Filed 10/04/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify this 4th day of October, 2019 that I caused a true and correct copy of the

foregoing document to be electronically filed with the Clerk of the Court using the CM/ECF

system which will send notification to the attorneys of record.


                                                      /s/ Beatrice Franklin
                                                      Beatrice Franklin
